Judgment, Supreme Court, Bronx County (John Stackhouse, J., at plea and sentence; Denis Boyle, J., at resentence), rendered October 7, 1998, convicting defendant of criminal sale of a controlled substance in the third degree, and resentencing him, as a second felony offender, to a term of 5 to 10 years, unanimously affirmed.
Defendant was properly sentenced as a second felony offender. Defendant did not establish any constitutional infirmity in his predicate conviction, since he failed to supply any specific proof that he did not sign a waiver of indictment in open court so as to overcome the presumption of regularity (see, People v Torres, 265 AD2d 226, lv denied 94 NY2d 886). Concur — Tom, J. P., Mazzarelli, Lerner, Rubin and Friedman, JJ.